81 F.3d 171
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Clifford SMITH, Defendant-Appellant.
No. 95-10249.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 14, 1996.Decided March 26, 1996.

Before:  SCHROEDER, D.W. NELSON and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
We held in United States v. Hanna, 55 F.3d 1456, 1462 n. 2 (9th Cir.1995), that 18 U.S.C. § 922(g)(1) is constitutional, notwithstanding United States v. Lopez, 115 S. Ct. 1624 (1995).   It also isn't vague in any way.   We don't consider whether the government had to or did prove that Smith knew the gun had travelled between states, since he doesn't appeal sufficiency of the evidence.   As in United States v. Beltran-Rios, 878 F.2d 1208, 1214 (9th Cir.1989), the necessity instruction wasn't error.   Finally, Smith doesn't show how two more weeks would have done what a year hadn't, so we don't consider whether denying him a continuance was error.  See United States v. Tham, 960 F.2d 1391, 1396 (9th Cir.1992) (denial of continuance harmless absent prejudice).


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3